Appeal from a decree of the Surrogate’s Court, Suffolk County, (1) finding that the testator was competent to make a will and codicil, that he was under no restraint at the times of their respective executions, and that there was no fraud or undue influence exercised upon him in the preparation and execution of the instruments, and (2) admitting the will and codicil to probate. Decree unanimously affirmed, with costs, payable out of the estate. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Hallinan and Kleinfeld, JJ.